Citation Nr: 1611439	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-45 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972 and from February 2003 to June 2003.  The Veteran also had periods of Reservist service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2009, the RO issued a Statement of the Case (SOC) addressing, in part, the issues of service connection for bilateral hearing loss and tinnitus.  In response, the Veteran submitted a timely substantive appeal in October 2009 indicating that he wished to appear at a hearing at VA's Central Office in Washington, D.C.  In September 2014, the RO issued another SOC addressing the issue of service connection for sleep apnea.  In response, the Veteran submitted a timely substantive appeal in November 2014 with a handwritten statement that he was "seeking advice regarding" a request for a hearing.  Following receipt of additional evidence concerning the Veteran's claims, the RO issued a Supplemental Statement of the Case (SSOC) in February 2015.  In September 2015, the Veteran was mailed a letter notifying him of a Central Office hearing on October 28, 2015.  Following receipt of the hearing notice letter, the Veteran informed the Board that he would be unable to attend the hearing and requested that his claim be considered on the appellate record.  See September 2015 typed statement.  Indeed, records indicate that the Veteran failed to appear to the October 2015 hearing.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).  

Of record is evidence submitted by the Veteran on August 14, 2015.  In a letter dated in March 2016, the Veteran stated that he sent documents to VA on October 28, 2015 that VA had not received and that he would reconstruct the documents and resubmit them.  The Board is not issuing a final decision at present but rather remanding the case for necessary development.  The Board will therefore not delay the case further as it is likely that the Veteran's resubmission will occur prior to review of the claims file by the medical examiners on remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary so that VA can fulfill its duty to assist the Veteran in obtaining evidence to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran seeks service connection for bilateral hearing loss and tinnitus due to noise exposure during his active duty service and during his service in the Army Reserve.  

Initially, the Board notes that the applicable laws and regulations regarding Reserve and National Guard service permit service connection for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training) INACDUTRA.  See 38 U.S.C.A § 101(22), (24); 38 C.F.R. § 3.6.

In an October 2012 deferred rating decision, the RO reported that additional service treatment records were received, to include a May 1974 enlistment examination report for Reserve duty.  The RO pointed out that the examining physician noted that the Veteran had minor noise related hearing loss on the examination report.  Additionally, the RO noted that an earlier September 2008 VA audiological examiner did not have access to the Veteran's claims file "to make an informed opinion" and that an opinion regarding aggravation was necessary.  Upon review of the Veteran's claims file, it does not appear as though the RO has undertaken the action of obtaining an opinion regarding aggravation.  Therefore, on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss, to include tinnitus.  

Also, the Board notes that throughout the record the RO has sought to obtain missing service treatment and personnel records associated with the Veteran's active duty service and during his service in the Army Reserve.  However, there is no formal finding to that effect.  Thus, attempts should be made to obtain any and all outstanding service treatment and personnel records associated with the Veteran's active duty service and during his service in the Army Reserve.  Additionally, the dates the Veteran served in the Reserves should be verified.

Turning to the sleep apnea issue, the Veteran asserts that he has sleep apnea as a result of his second period of active duty service from February 2003 to June 2003.  Specifically, he contends that there are several factors which contributed to his development of sleep apnea, which include taking prescribed medication for relief of an in-service back injury, lack of sleep, long work hours, and the high stress environment.  See September 2015 statement.  He further explained that the stressful conditions he experienced caused him to have anxiety, which led to his exhaustion.  Id.  In the alternative, the Veteran asserts that his sleep apnea is secondary to his service-connected anxiety disorder.  See March 2015 statement.  VA treatment records confirm a diagnosis of obstructive sleep apnea.  The Veteran has not been afforded a VA examination regarding his service connection claim for sleep apnea.  Thus, a remand for a VA examination addressing the Veteran's contention based on direct service connection and the alternative theory of entitlement to secondary service connection is necessary.

Last, an effort should be made to obtain any records pertaining to ongoing VA treatment the Veteran has received that are not already on file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location including from Defense Finance and Accounting Service (DFAS) to verify the dates the Veteran served in the Reserves.  Prepare a summary of the Veteran's periods of active duty for training and inactive duty for training.

3. Obtain all of the Veteran's outstanding service personnel records from the Veteran's first period of active duty from June 1972 to August 1972 and second period of active duty from February 2003 to June 2003.  Document all efforts to obtain these records.  All obtained records should be associated with the record, and a copy provided to the Veteran.  If the records are not obtained, make a Formal Finding of Unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. After the above development has been completed, and after any records obtained have been associated with the claims file, ensure that the Veteran is scheduled for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner must review the claims file in conjunction with the examination.  

The examiner must provide an expert opinion with regard to the following questions.  If the Veteran does not report for the examination, the examiner must still provide an expert opinion, to the extent possible, with regard to the following questions.  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has current hearing loss that had its onset during or was caused by either of his periods of active duty service (June 1972 to August 1972 and February 2003 to June 2003), or was caused by or had onset during a period of active duty for training or inactive duty for training in the Reserves.  The examiner must support any opinion provided with a rationale and must address the significance of the May 1974 Report of Medical Examination that noted a minor noise related hearing loss.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's minor hearing loss noted on the May 1974 Report of Medical Examination chronically worsened beyond its natural progression during his period of active duty from February 2003 to June 2003, or during a period of active duty for training or inactive duty for training in the Reserves after May 1974.  The examiner must support any opinion provided with a rationale.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current tinnitus which had its onset during or was caused by either of his periods of active duty service (June 1972 to August 1972 and February 2003 to June 2003), or during a period of active duty for training or inactive duty for training in the Reserves.  The examiner must support any opinion provided with a rationale and must address the significance of the May 1974 Report of Medical Examination that noted a minor noise related hearing loss.  

5. After any obtainable records have been associated with the claims file, ensure that the Veteran is scheduled for a VA examination to determine the nature and etiology of his sleep apnea.  The examiner must review the claims file in conjunction with the examination.  The VA examiner is asked to provide expert opinions as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during or was caused by his active service.  The examiner must support any conclusion reached with a rationale.

(b)  If the opinion of the examiner is that the Veteran's current sleep apnea did not have onset during and was not caused by his active service, then the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his sleep apnea was caused by his service-connected anxiety disorder.  If the examiner concludes that his service connected anxiety disorder did not cause his sleep apnea, then the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his sleep apnea has been chronically worsened beyond its natural progression by his service connected anxiety disorder.  If so, the examiner should specify the baseline level of severity of the sleep apnea before the chronic worsening and the level of severity of the sleep apnea after the chronic worsening.  The examiner must support each of his or her opinions with a rationale.  

6. Then readjudicate the claims that are the subject of this appeal.  If any benefit sought is not granted, furnish a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


